            Case 2:19-cv-00744-JCM-VCF Document 55 Filed 10/22/19 Page 1 of 3



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   RICHARD DANIEL,                            Case No.: 2:19-cv-00744-JCM-VCF
20                  Plaintiff,
21
     vs.                               JOINT MOTION TO EXTEND TIME TO
                                       FILE STIPULATION OF DISMISSAL OF
22
     WELLS FARGO HOME MORTGAGE; FORD TRANS UNION LLC
23   MOTOR CREDIT COMPANY LLC; GREAT
     LAKES EDUCATIONAL LOAN SERVICES [SECOND REQUEST]
24
     INC.; ONEMAIN FINANCIAL, INC.;
25   EQUIFAX INFORMATION SERVICES LLC;
     and TRANS UNION LLC,
26
                    Defendants.
27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 1
             Case 2:19-cv-00744-JCM-VCF Document 55 Filed 10/22/19 Page 2 of 3



 1           Plaintiff Richard Daniel (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union”
 2
     or “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby
 3
     move jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union thirty
 4
     days:
 5

 6           1.     The Parties settled this matter on July 11, 2019 [ECF Dkt. 41].

 7           2.     On September 25, 2019, the Court granted the Parties’ joint motion for an extension
 8
     on filing the dismissal of Trans Union [ECF Dkt. 52].
 9
             3.     The Plaintiff’s deadline is October 28, 2019.
10
             4.     The Parties are currently working on finalizing their Settlement Agreement.
11

12           5.     The Parties request and extension of thirty days to file their Stipulation of Dismissal

13   of Trans Union to allow them additional time to finalize the settlement agreement.
14
     //
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 2
           Case 2:19-cv-00744-JCM-VCF Document 55 Filed 10/22/19 Page 3 of 3



 1          6.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
 2
     November 27, 2019.
 3

 4        DATED October 22, 2019.
     KNEPPER & CLARK LLC                             ALVERSON TAYLOR & SANDERS
 5

 6
     /s/ Shaina R. Plaksin                           /s/ Trevor Waite
     Matthew I. Knepper, Esq.                        Kurt R. Bonds, Esq.
 7   Nevada Bar No. 12796                            Nevada Bar No. 6228
     Miles N. Clark, Esq.                            Trevor Waite, Esq.
 8   Nevada Bar No. 13848                            Nevada Bar No. 13779
 9   Shaina R. Plaksin, Esq.                         Email: kbonds@alversontaylor.com
     Nevada Bar No. 13935                            Email: twaite@alversontaylor.com
10   Email: matthew.knepper@knepperclark.com
     Email: miles.clark@knepperclark.com             Counsel for Defendant
11   Email: shaina.plaksin@knepperclark.com          Trans Union LLC
12
     HAINES & KRIEGER LLC
13   David H. Krieger, Esq.
     Nevada Bar No. 9086
14   Email: dkrieger@hainesandkrieger.com
15
     Counsel for Plaintiff
16
                              ORDER GRANTING
17    EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
                              TRANS UNION LLC
18

19          IT IS SO ORDERED.

20                                        _________________________________________
                                          UNITED STATES DISTRICT COURT JUDGE
21
                                          DATED this ____ day
                                                October       of _________ 2019.
                                                          25, 2019.
22

23

24

25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 3
